DISMISSED; Opinion Filed August 10, 2016.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                          No. 05-16-00835-CR
                                          No. 05-16-00836-CR
                              SENRICK WILKERSON, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                     Dallas County, Texas
                        Trial Court Cause Nos. F10-01183 & F10-01184

                              MEMORANDUM OPINION
                          Before Justices Lang-Miers, Evans, and Brown
                                    Opinion by Justice Evans
       On July 15, 2016, appellant filed his notices of appeal in these causes. In his notices, he

states he is appealing the trial court’s dismissal of his “Motion for Nunc Pro Tunc.” We dismiss

these appeals for want of jurisdiction.

       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. “The standard to determine whether an appellate court has jurisdiction to hear and

determine a case ‘is not whether the appeal is precluded by law, but whether the appeal is

authorized by law.’” Blanton v. State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012) (quoting

Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008)). The right to appeal in a
criminal case is a statutorily created right. See McKinney v. State, 207 S.W.3d 366, 374 (Tex.

Crim. App. 2006); Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim. App. 2004). See also TEX.

CODE CRIM. PROC. ANN. art. 44.02 (West 2006) (providing right of appeal for defendant); TEX.

R. APP. P. 25.2(a)(2) (rules for appeal by defendant). Appellate courts may consider appeals by

criminal defendants only after conviction or the entry of an appealable order. See Wright v.

State, 969 S.W.2d 588, 589 (Tex. App.–Dallas 1998, no pet.).

       Although appellant claims he filed, and the trial court dismissed, his motion nunc pro

tunc, the trial court has not ruled on appellant’s motions. Absent written orders, this Court has

no jurisdiction. See Nikrasch v. State, 698 S.W.2d 443, 450 (Tex. App.–Dallas 1985, no pet.).

As this Court has stated previously, (1) we have no jurisdiction over an appeal absent a written

judgment or appealable order, and (2) the only avenue for collaterally attacking a final felony

conviction is by application for post-conviction writ of habeas corpus and we have no

jurisdiction over such proceedings. See TEX. CODE CRIM. PROC. ANN. arts. 11.05, 11.07 (West

2015) (habeas corpus); Nikrasch, 698 S.W.2d at 450 (judgment or written appealable order).

       We dismiss these appeals for want of jurisdiction.




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47
160835F.U05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SENRICK WILKERSON, Appellant                       On Appeal from the Criminal District Court
                                                   No. 3, Dallas County, Texas
No. 05-16-00835-CR         V.                      Trial Court Cause No. F10-01183.
                                                   Opinion delivered by Justice Evans, Justices
THE STATE OF TEXAS, Appellee                       Lang-Miers and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 10th day of August, 2016.




                                             –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SENRICK WILKERSON, Appellant                       On Appeal from the Criminal District Court
                                                   No. 3, Dallas County, Texas
No. 05-16-00836-CR         V.                      Trial Court Cause No. F10-01184.
                                                   Opinion delivered by Justice Evans, Justices
THE STATE OF TEXAS, Appellee                       Lang-Miers and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 10th day of August, 2016.




                                             –4–